tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c apr se t rat uniform issue list numbers hr kkreirirrrr iari ria rik haa ik akira riaa aires fair ik kiki i iki i rikki kai iiia legend taxpayer employer a company b employer c amount d1 amount d2 amount d3 amount d4 amount d5 plan x plan y ak ake hiri ik riki tiki ri iari erin re riki ik iii rei kiai ieee e frr rii isr iris ia iasi iii aih i iiia iii iaai hair ii iri iri kiara iiasa sais iia isi kirk eker e ria ree r ikaria kr irian aai iari fri iii iit iiia iii is kia iaai ias iii iiit iii ik iii karkkierereererrrere kaka kerri arie err te ii i hri riir eerie iii air fri r kerr ir irr raia frei reit iiia rrr iii iari aa ir iii iiia is iiia isi aia dear hakekikererererrr a this is in response to a letter dated date in which the taxpayer named above requests through his authorized representative a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling_request from to the taxpayer was employed by employer a and participated in plan x employer a's qualified_retirement_plan at all times while he was employed by employer a the taxpayer lived at his current address upon --g00429017 separation from the service of employer a the taxpayer elected to leave his account balance in plan x subsequent to the taxpayer's departure company b purchased former employer a and terminated plan x the taxpayer's account balance at the time that plan x assets were liquidated was amount d1 company b issued the taxpayer a check for amount d2 on representing the taxpayer's account balance at the time of termination amount d1 less federal income taxes withheld amount d3 and state income taxes withheld amount d4 company b then attempted to mail this distribution to an address where the taxpayer had worked years earlier also during amount d3 to the federal government and amount d4 to the appropriate state government however the attempt to contact the taxpayer directly failed and the distribution check for amount d2 was returned to company b _ company b submitted the taxpayer received no notification from either former employer a company b or plan x that the plan had been terminated and the plan's assets liquidated until he received a liquidation had taken place upon receipt of the letter the taxpayer promptly contacted company b and informed company b of his correct address on informing him that a plan termination and letter dated company b issued the taxpayer a new check for amount d2 and the taxpayer received the new check on new check he also received a had been distributed to him by plan x in at the same time the taxpayer received the form 1099-r stating that the entire amount d1 the taxpayer deposited amount d1 into plan y a cash or on eeeeee ee deferred arrangement qualified under code sec_401 and sec_401 established and maintained by the taxpayer's current employer--employer c consisted of the check for amount d2 representing the net distribution from plan x after income_tax withholdings and a check from the taxpayer for amount d5 representing the federal and state income taxes withheld from the plan x distribution during calendar_year plan x after the taxpayer had filed his ederal income_tax returns on it is noted that the form 1099-r was received from the deposit into plan y aes based on the facts and representations recited above you request that the service waive the 60-day rollover requirement with respect to the distribution of amount d3 and d4 from plan x made in be against equity or good conscience because failure to waive such requirement would code sec_402 provides that any amount actually distributed to any distributee by an employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year in which distributed under code sec_72 relating to annuities code sec_401 and sec_402 define and provide the rules applicable to rollovers of distributions from plans qualified under sec_401 to other eligible retirement plans code sec_401 generally provides that a plan is not a qualified_plan unless it provides that if a distributee of any eligible_rollover_distribution elects to have such distribution paid directly into an eligible_retirement_plan and specifies the plan to which such distribution is to be paid then such distribution shall be made in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified code sec_402 provides that sec_402 shall not apply to a distribution from a qualified_plan if- a all or any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution b the distributee transfers any portion of the property received to an eligible_retirement_plan and c in the case of a distribution_of_property other than money the transfer consists of the property distributed code sec_402 defines an eligible_rollover_distribution as a distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except that such term does not include any distribution that is of a series of substantially_equal_periodic_payments ii required under code sec_401 or iii made upon the hardship of the employee i one in pertinent part code sec_402 includes a qualified_trust in its definition of an eligible_retirement_plan code sec_402 provides that sec_402 shall only apply to an amount actually distributed from a qualified_trust if all or a portion of the distribution is transferred into an eligible_retirement_plan no later than the day following the day on which the distributee received the property distributed code sec_402 provides that the secretary_of_the_treasury may waive the 60-day requirement of sec_402 in hardship situations where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 r b provides that in determining whether to grant a waiver the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred in this case the taxpayer was not apprised of the termination and liquidation of plan x assets until many months after the event had occurred it must also be inferred that the taxpayer received no timely notice that plan x was being terminated and therefore he had no opportunity to avail himself of his right under code sec_401 to request a direct_rollover of his plan x assets to another eligible retirement plan-either an individual_retirement_account or annuity or in this case plan y the failure of company b or the plan x administrator to notify the taxpayer of the plan x termination and pending liquidation of assets placed the ability to dispose_of those assets in a timely manner totally beyond the taxpayer's reasonable control further noted that there is no record of either company b or the financial_institution maintaining plan x trying to contact the taxpayer about his account prior to the termination and liquidation of plan x it is therefore pursuant to code sec_402 the service hereby waives the 60-day rollover requirement with respect to amount d3 and amount d4 provided all other requirements of code sec_402 except the 60-day requirement are met with respect to such contributions amounts d3 and d4 will be considered rollover_contributions within the meaning of code sec_402 as of actually contributed those amounts into plan y with regard to amount d2 no waiver is necessary because that amount was rolled over into plan y within days following ferrers distributed the day on which the taxpayer actually received the property the date the taxpayer no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any section of either the code or regulations which may be applicable thereto other than the provisions directly cited in this ruling this letter is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent if you wish to inquire about this ruling please pii ir iri kirk r ri ir ir iri iri iai ir iii iii fees e see he ies ss seis a he oh nnn hiner in ibiniiotiinek address all correspondence to se t ep ra t1 o a copy of this letter and other documents pertinent to this private_letter_ruling have been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely cn bts a bhatt carlton a watkins manager employee_plans rulings agreements technical group se t ep ra t1 enclosures deleted copy of this letter notice of intention to disclose copy of notification letter to authorized representative
